PER CURIAM.
Petitioner, James A. Hernandez, seeks review of an order awarding him $4,000.00 in attorney’s fees for representing an indigent criminal defendant as both appointed counsel and as stand-by counsel in a second-degree murder trial, rather than $13,035.00 as he had requested. The Justice Administrative Commission concedes that the circuit court departed from the essential requirements of the law by failing to determine the reasonable number of hours Hernandez had worked on his case. We grant the petition, quash the fee award, and remand for reconsideration. See Fletcher v. Justice Administrative Comm’n, 109 So.3d 1271 (Fla. 1st DCA 2013); Schlax v. Justice Administrative Comm’n, 109 So.3d 895 (Fla. 1st DCA 2013); Zelman v. Justice Administrative Comm’n, 78 So.3d 105 (Fla. 1st DCA 2012).
PADOVANO, WETHERELL, and SWANSON, JJ., concur.